Order entered April 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01255-CR
                                      No. 05-18-01257-CR

                         CHRISTOPHER LEE WHALEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-60638-S & F13-70117-S

                                            ORDER
       Before the Court is appellant’s April 9, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on or before May 9, 2019.

Appellant is cautioned that, absent extenuating circumstances, the failure to file his brief by that

day will result in the appeals being abated for a hearing under rule 38.8. See TEX. R. APP. P.

38.8(b)(3).


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE